   6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 1 of 40




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


MARC MCENTIRE and KAREN MCENTIRE, on
behalf of themselves and all others similarly
situated,

        Plaintiffs,                                    Civil Case No.:

   v.                                                  ANTITRUST CLASS
                                                       ACTION COMPLAINT
TYSON FOODS, INC., TYSON CHICKEN, INC.,
TYSON BREEDERS, INC., TYSON POULTRY,                   JURY TRIAL DEMANDED
INC., PILGRIM’S PRIDE CORPORATION,
PERDUE FOODS, LLC, KOCH FOODS, INC.,
KOCH MEAT CO., INC. d/b/a KOCH POULTRY
CO., SANDERSON FARMS, INC., SANDERSON
FARMS, INC. (FOOD DIVISION), SANDERSON
FARMS, INC. (PROCESSING DIVISION), and
SANDERSON FARMS, INC. (PRODUCTION
DIVISION),

        Defendants.


         Plaintiffs Marc McEntire and Karen McEntire (collectively, “Plaintiffs”), on behalf of

themselves and all other similarly situated broiler chicken growers, bring this antitrust and unfair

competition action seeking treble damages under Section 1 of the Sherman Antitrust Act and

Section 202 of the Packers and Stockyards Act, demanding a trial by jury of all issues so triable.

Plaintiffs allege the following, based upon personal knowledge as to matters relating to

themselves, and upon information and belief and the investigation of counsel as to all other

matters:

                                  NATURE OF THE ACTION

         1.      This is a class action brought on behalf of a proposed class of broiler chicken

(“Broiler”) growers, also known as poultry growers (referred to herein as “Growers”), against

vertically-integrated poultry company defendants (“live poultry dealers” or “Integrators”), which
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 2 of 40




operate Broiler processing plants (“Complexes”), concerning the Integrators’ anticompetitive,

collusive, predatory, unfair, and bad faith conduct in the domestic market for Broiler growing

services (also referred to herein as “Broiler Grow-Out Services”). This case involves agreements

by the Defendants (defined below) and their Co-Conspirators (defined more fully, infra, and

together with the Defendants, the “Cartel”) not to compete for Broiler Grow-Out Services, with

the purpose and effect of fixing, maintaining, and/or stabilizing Grower compensation below

competitive levels. While the conduct alleged herein began as early as 2008, with respect to

Defendant Pilgrim’s (defined below) only, Plaintiffs are not pursuing on behalf of themselves or

the proposed Class any cause of action against Pilgrim’s arising from, or that relies on, any fact,

event, omission, liability, or damage that occurred on or before December 28, 2009 (the

“Discharge Date”). Plaintiffs are only pursuing causes of action against Pilgrim’s that arise from,

or that rely on, facts, events, omissions, liabilities, or damages that occurred after the Discharge

Date.

        2.     As part of the scheme, the Cartel members illegally agreed to share detailed data

on Grower compensation with one another, with the purpose and effect of artificially depressing

Grower compensation below competitive levels. By disclosing their highly sensitive and

confidential compensation rates to each other, they suppressed competition for Broiler Grow-Out

Services and drove down compensation to all Growers. By sharing this information on a frequent

and contemporaneous basis, the Cartel has been able to keep Grower compensation lower than it

would have been in a competitive market, and to keep the increased profits for themselves. This

illegal information exchange, combined with other anticompetitive conduct alleged herein, drove

down Grower compensation nationwide. The members of the Cartel recognized the benefits of

sharing this highly sensitive, proprietary and otherwise confidential Grower compensation




                                                 2
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 3 of 40




information with each other, but not with the Growers themselves.

       3.      In furtherance of their agreement not to compete for Broiler Grow-Out Services,

Cartel members also agreed not to solicit Growers associated with other Integrators. By agreeing

not to compete for the services of one another’s Growers, the Cartel members attempted to

insulate themselves from normal competitive pressures that could potentially erode the effects of

their information sharing agreement. This illegal “no poach” agreement inoculated the Cartel

against potential cheating by its members on the Cartel’s compensation suppression scheme and

furthered its efforts to artificially suppress Grower compensation below competitive levels.

       4.      These agreements (together, the “Scheme”) were designed to keep Growers, as

author Christopher Leonard noted in The Meat Racket: The Secret Takeover of America’s Food

Business, “in a state of indebted servitude, living like modern-day sharecroppers on the ragged

edge of bankruptcy.”

                       PARTIES AND THE BIG FIVE INTEGRATORS

       5.      Plaintiffs Mark McEntire and Karen McEntire began providing Broiler Grow-Out

Services for Defendant Pilgrim’s (defined infra) in Texas in 2004. Plaintiffs borrowed

approximately $100,000 to make improvements to three Broiler houses to Pilgrim’s

specifications. During the course of their time providing Broiler Grow-Out Services, Pilgrim’s

required that Plaintiffs make further investments to their Broiler houses. Plaintiffs borrowed or

spent at least another $20,000 making these improvements to their Broiler houses. Throughout

their time providing Broiler Grow-Out Services, Plaintiffs were barely able to make ends meet

with the compensation provided by Pilgrim’s. Plaintiffs would not have been able to make ends

meet with Pilgrim’s compensation, and so worked other full-time jobs while caring for Broilers.

In 2014, Plaintiffs quit providing Broiler Grow-Out Services and sold their property.




                                                3
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 4 of 40




       6.      Defendant Tyson Foods, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas that collusively shares nonpublic information through Agri Stats and

otherwise engages in the conduct alleged herein with the aim and effect of suppressing Grower

compensation below competitive levels. Tyson Foods, Inc. is the largest Integrator in the

country, operating thirty-three Complexes located throughout the United States, and processing

some 35.4 million Broilers weekly. Tyson accounts for nearly 22% of the total number of

Broilers processed in the United States.

       7.      Defendant Tyson Chicken, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas (and a wholly-owned subsidiary of Tyson Foods, Inc.) that collusively

shares nonpublic information through Agri Stats and otherwise engages in the conduct alleged

herein with the aim and effect of suppressing Grower compensation below competitive levels.

       8.      Defendant Tyson Breeders, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas (and a wholly-owned subsidiary of Tyson Foods, Inc.) that collusively

shares nonpublic information through Agri Stats and otherwise engages in the conduct alleged

herein with the aim and effect of suppressing Grower compensation below competitive levels.

       9.      Defendant Tyson Poultry, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas (and a wholly-owned subsidiary of Tyson Foods, Inc.) that collusively

shares nonpublic information through Agri Stats and otherwise engages in the conduct alleged

herein with the aim and effect of suppressing Grower compensation below competitive levels.

        10.    Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and

 Tyson Poultry, Inc., are collectively referred to herein as “Tyson.”

        11.    Defendant Pilgrim’s Pride Corporation is a Delaware corporation headquartered

 in Greeley, Colorado (“Pilgrim’s”) that collusively shares nonpublic information through Agri




                                                 4
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 5 of 40




Stats and otherwise engages in the conduct alleged herein with the aim and effect of

suppressing Grower compensation below competitive levels. JBS USA Holdings, Inc. holds a

75.3% controlling interest in Pilgrim’s. JBS USA Holdings, Inc. and Pilgrim’s are subsidiaries

of JBS SA, a Brazilian corporation headquartered in Sao Paulo, Brazil. Pilgrim’s is the second

largest Integrator in the country, operating twenty-six Complexes located throughout the

United States and processing 33.1 million Broilers weekly, and accounting for more than 20%

of the Broilers sold in the United States.

          12.   Defendant Perdue Foods, LLC (“Perdue”) is a Maryland limited liability

company headquartered in Salisbury, Maryland that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels. Perdue is the third largest

Integrator in the country, operating twelve Complexes located throughout the United States

and processing 12.01 million Broilers weekly, and accounting for more than 7% of the Broilers

sold in the United States.

          13.   Defendant Koch Foods, Inc. is a Delaware corporation headquartered in Park

Ridge, Illinois that collusively shares nonpublic information through Agri Stats and otherwise

engages in the conduct alleged herein with the aim and effect of suppressing Grower

compensation below competitive levels. Koch Foods, Inc. is the fourth largest Integrator in the

country, operating eight Complexes located throughout the United States and processing 12

million Broilers weekly, and accounting for more than 7% of the Broilers sold in the United

States.

          14.   Defendant Koch Meat Co., Inc. d/b/a Koch Poultry Co. is an Illinois corporation

headquartered in Park Ridge, Illinois (and is a wholly-owned subsidiary of Koch Foods, Inc.)




                                                5
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 6 of 40




that collusively shares nonpublic information through Agri Stats and otherwise engages in the

conduct alleged herein with the aim and effect of suppressing Grower compensation below

competitive levels. Defendants Koch Foods, Inc., and Koch Meat, Co., Inc. are collectively

referred to herein as “Koch.”

          15.   Defendant Sanderson Farms, Inc. is a Mississippi corporation headquartered in

Laurel, Mississippi that collusively shares nonpublic information through Agri Stats and

otherwise engages in the conduct alleged herein with the aim and effect of suppressing Grower

compensation below competitive levels. Sanderson Farms, Inc. is the fifth largest Integrator in

the country, operating nine Complexes located throughout the United States and processing

8.62 million Broilers weekly, and accounting for 5.3% of the total Broiler sales in the United

States.

          16.   Defendant Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation

headquartered in Laurel, Mississippi (and a wholly-owned subsidiary of Sanderson Farms,

Inc.) that collusively shares nonpublic information through Agri Stats and otherwise engages

in the conduct alleged herein with the aim and effect of suppressing Grower compensation

below competitive levels.

          17.   Defendant Sanderson Farms, Inc. (Production Division) is a Mississippi

corporation headquartered in Laurel, Mississippi (and a wholly-owned subsidiary of Sanderson

Farms, Inc.) that collusively shares nonpublic information through Agri Stats and otherwise

engages in the conduct alleged herein with the aim and effect of suppressing Grower

compensation below competitive levels.

          18.   Defendant Sanderson Farms, Inc. (Processing Division) is a Mississippi

corporation headquartered in Laurel, Mississippi (and a wholly-owned subsidiary of Sanderson




                                               6
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 7 of 40




 Farms, Inc.) that collusively shares nonpublic information through Agri Stats and otherwise

 engages in the conduct alleged herein with the aim and effect of suppressing Grower

 compensation below competitive levels.

        19.    Defendant Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

 Sanderson Farms, Inc. (Production Division), and Sanderson Farms, Inc. (Processing

 Division), are collectively referred to herein as “Sanderson.”

        20.    Tyson, Pilgrim’s, Perdue, Koch, and Sanderson are collectively referred to herein

 as “Defendants.”

                            AGENTS AND CO-CONSPIRATORS

       21.     Agri Stats, Inc. (“Agri Stats”) is an Indiana Corporation located in Fort Wayne,

Indiana and is a subsidiary of Eli Lilly & Co. Eli Lilly & Co. is an Indiana corporation located in

Indianapolis, Indiana. Agri Stats, which purports to be a third-party data aggregation service,

served as a conduit by which the Cartel shared, inter alia, detailed, competitively sensitive, non-

public information about Grower compensation.

       22.     Foster Farms is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       23.     Mountaire Farms is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       24.     Wayne Farms is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.




                                                7
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 8 of 40




       25.    George’s, Inc. is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       26.    Peco Foods, Inc. is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       27.    House of Raeford Farms is an Integrator that collusively shares nonpublic

information through Agri Stats and otherwise engages in the conduct alleged herein with the aim

and effect of suppressing Grower compensation below competitive levels.

       28.    Simmons Foods is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       29.    Keystone Foods, Inc. is an Integrator that collusively shares nonpublic

information through Agri Stats and otherwise engages in the conduct alleged herein with the aim

and effect of suppressing Grower compensation below competitive levels.

       30.    Fieldale Farms Corp. is an Integrator that collusively shares nonpublic

information through Agri Stats and otherwise engages in the conduct alleged herein with the aim

and effect of suppressing Grower compensation below competitive levels.

       31.    O.K. Industries is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       32.    Case Foods is an Integrator that collusively shares nonpublic information through

Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of




                                              8
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 9 of 40




suppressing Grower compensation below competitive levels.

       33.     Marshall Durbin Companies is an Integrator that collusively shares nonpublic

information through Agri Stats and otherwise engages in the conduct alleged herein with the aim

and effect of suppressing Grower compensation below competitive levels.

       34.     Amick Farms, Inc. is an Integrator that collusively shares nonpublic information

through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect

of suppressing Grower compensation below competitive levels.

       35.     Claxton Poultry Farms (collectively with the non-parties identified in Paragraphs

21 through 34, supra, “Non-Defendant Co-Conspirators” or “Co-Conspirators”), is an Integrator

that collusively shares nonpublic information through Agri Stats and otherwise engages in the

conduct alleged herein with the aim and effect of suppressing Grower compensation below

competitive levels.

                                JURISDICTION AND VENUE

       36.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337, as this action arises under the Packers and Stockyards Act of 1921, 7 U.S.C. § 192, Section

1 of the Sherman Antitrust Act, 15 U.S.C. § 1, and Sections Four and Sixteen of the Clayton Act

Antitrust Act of 1914, 15 U.S.C. §§ 15 and 26.

       37.     This Court has personal jurisdiction over each of the Defendants under Section

Twelve of the Clayton Act, 15 U.S.C. § 22, Federal Rule of Civil Procedure 4(h)(1)(A), and the

long-arm statute of the forum state.

       38.     Defendants, directly or through their agents, subsidiaries, affiliates, or parents

may be found in and transact business in the forum state, including the domestic sale of Broilers.

       39.     Defendants, directly or through their agents, engage in interstate commerce in the




                                                 9
    6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 10 of 40




production, processing, and distribution of Broilers for sale in the United States.

          40.    Venue is proper in this District pursuant to Section 12 of the Clayton Act, 15

U.S.C. § 22, and 28 U.S.C. § 1391, because one or more Defendants maintain business facilities,

have agents, transact business, and/or are otherwise found within this District, and certain of the

unlawful acts alleged herein were performed and had effects within this District.

                                      FACTUAL BACKGROUND

                               The Broiler Grow-Out Services Industry

          41.    Broilers—young chickens bred for meat—account for nearly all domestic chicken

consumption. Broiler 1 production is concentrated into localized networks of production

dominated by vertically integrated poultry companies (Integrators). Integrators (such as

Defendants herein) control virtually every aspect of Broiler production, although they do not care

for the birds themselves. Instead, they enter into so-called contract farming arrangements

(“CFAs”), also known as “poultry growing arrangements,” with thousands of Growers, which

are predominately small, family-owned farm operations that provide the Integrators with Broiler

Grow-Out Services until the birds reach slaughtering age. Broiler Growers operating under CFAs

care for over 97% of domestic Broilers produced annually in the United States. For decades,

there has not been a spot or cash market for Broilers, largely because Defendants and their Co-

Conspirators, through their vertically integrated operations, control all aspects of Broiler

production and do not obtain Broilers other than through CFAs.

          42.    Defendants are by far the five largest Integrators operating in the United States,

collectively contracting for over 60% of the Broiler Grow-Out Services performed in the United

States.

1
  The term “Broilers” as used here excludes specialty chicken that is grown, processed, and sold according to, for
example, halal, kosher, free range, pasture-raised, or organic standards.



                                                       10
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 11 of 40




       43.     Commercial poultry production began in the United States in the 1930s with the

development of the Broiler—a chicken specifically bred for meat (prior to that, poultry was

generally a byproduct of egg production). At that time, hatcheries, feed mills, farms, and

processors were generally all non-affiliated separate entities.

       44.     Hatcheries (where Breeder eggs are hatched to be raised as Broilers) have

vertically coordinated activities between the feed mill operators, Growers, and processors. Feed

mill operators began to extend credit to Growers to buy baby chicks and the necessary feed.

When the flock became market-ready, the Grower would sell the chicken to the processor and

pay off the debt it owed to the feed mill operator.

       45.     In the middle of the century, a dramatic shift took place in the way that poultry

was raised for consumption. By the 1960s, some ninety percent of Broilers came from vertically

integrated operations that owned or otherwise controlled the hatcheries, feed mills, farms, and

processors.

       46.     The result of this market shift was the creation of the modern Broiler industry, the

most vertically integrated segment of agriculture today. There are only approximately 25

Integrators in the nation. They supply their vertically integrated production complexes

(“Complexes”) with Broilers cared for pursuant to agreements with approximately thirty-

thousand poultry growers. Complexes typically include one or more hatcheries, feed mills,

slaughter plants, and further processing plants that are owned and operated by the Integrator.

       47.     The Defendants and their Co-Conspirators have devised a system of “factory

farming” that effectively transfers the risk of Broiler production from them on to Growers.

       48.     While not caring for the birds themselves, Integrators (such as Defendants)

control virtually every aspect of the Broiler Grow-Out process including: the genetics of the




                                                 11
    6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 12 of 40




Broilers; the amount, type and timing of the Broilers delivered to a Grower to care for; the

composition, amount, and delivery schedule of feed; the distribution of medical services and

medication; the structure, temperature, ventilation, lighting duration, and other environmental

aspects of the Broiler houses; the decision of whether to cull or condemn Broilers; the length of

time that Growers are permitted to care for the Broilers; the time, method, and manner that

Broilers will be picked up for processing; the time between when Broilers are picked up and

when they are weighed; and the disposal method of birds and their excrement by the Growers.

        49.      Growers use land they have purchased and developed for the purpose of caring

for Broilers to take-in Broilers owned by the Integrators, and care for those Broilers until the

Integrators decide to take them back, bearing all of the physical, environmental and health

impacts from caring for the birds, even though the Growers never own the animals. 2

        50.      Integrators provide birds, feed, veterinary services, and mandated supervision to

their Growers; the Growers provide labor, utilities, and substantial up-front investment capital

required to care for the Broilers to slaughtering age, i.e., Broiler Grow-Out Services. The

Growers are responsible for investing the capital needed to build and maintain Broiler houses,

maintain ownership of the land upon which the Broiler houses are located, provide the

equipment, care for the Broilers (pursuant to Defendants’ exclusive specifications), and pay for

all labor needed to successfully care for the Broilers until they reach slaughtering age (which is

determined by the Integrator in its sole discretion).

        51.      The Integrators determine the precise specifications for Grower’s grow-out

houses and other equipment. Integrators typically provide little to no capital for the grow-out


2
  The Packers & Stockyards Act defines “poultry growers” as persons engaged in the business of raising and caring
for live poultry for slaughter by another, regardless whether the poultry is owned by such person or by another but
not an employee of the owner of such poultry. See 7 U.S.C. § 183(a)(8).



                                                        12
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 13 of 40




facilities, although such facilities must be built to Integrators’ precise, onerous, and sometimes

arbitrary specifications. Growers are prohibited from using any inputs (e.g., birds, feed, or

medicine) other than those provided by their Integrator, from raising or caring for Broilers

provided by any competing Integrator, or from raising or caring for other poultry or ratites of

their own or obtained from any other source.

       52.     Growers must also maintain roads to their facilities, provide utilities and other

fixed costs (including purchasing land and building grow-out facilities), and dispose of dead

birds (even if the Integrator delivers dead Broilers). Integrators have an unlimited right to enter

Growers’ facilities to inspect birds, and can seize Growers’ facilities—taking control until such

time as the birds are ready for processing—if the Integrator determines in its sole discretion that

the Grower is not performing adequately.

       53.     CFAs are substantially similar across Integrators, with nearly identical terms

governing Integrator control and Grower compensation.

       54.     Defendants require Growers to be exclusive to one Integrator. The Cartel

members do not permit Growers to provide Broiler Grow-Out Services for any other Integrator,

even if their Integrator delays delivery of chicks or fails to deliver chicks at all and even if they

could keep separate grow-out facilities on their farms or another separate farm owned by the

Grower for each specific Integrator.

       55.     Growers often go into substantial debt to begin providing Grow-Out Services. A

single grow-out house can cost $300,000 or more. According to one study, while the average

Grower surveyed had been in the Broiler business for 16 years, one-third still had more than

$200,000 in total farm debt.




                                                 13
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 14 of 40




         56.   Integrators have the most power over Growers when Growers are laden with debt

from building or upgrading the grow-out facilities. Thus, Integrators are keenly aware of

Growers’ debt burdens, and require them to undertake unnecessary and expensive upgrades to

their facilities to prevent their financial independence—with the intent of keeping Growers debt-

laden.

         57.   Even a relatively well-performing Grower will often spend fifteen to twenty-five

years recouping his or her investment or paying down its debt, and for those less fortunate, the

possibility of economic independence is simply a fiction.

         58.   One prominent commentator observes that “[o]nce one enters the life of a grower,

the trap is closed: high capital costs and large debt to enter the business, no input on product

prices, no market in which to sell the goods and no way out except bankruptcy[.]”

         59.   Due to the control Integrators have over the grow-out process under their CFAs,

Integrators are also the sole keepers of information that Growers need to estimate their expected

profits. Although Integrators have information concerning Grower compensation, expected

returns, and likely costs, Integrators intentionally do not provide such critical information to

Growers. The information Integrators do provide to Growers is either misrepresented or omits

material information—usually both.

         60.   While the Cartel shares detailed confidential information amongst its members

regarding Grower compensation (including information sufficient to allow Integrators to

determine Cartel members’ compensation to individual Growers), typically Growers are subject

to strict confidentiality requirements and strictly prohibited from sharing information on

compensation with other Growers under their CFAs. These agreements have at times prevented

some Growers from even sharing the terms of their agreements with lenders or other third-parties




                                               14
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 15 of 40




involved with financing.

       61.     In 2015, the domestic Broiler industry produced almost 9 billion Broilers,

weighing 53 billion pounds “liveweight.” That same year, Americans spent $90 billion buying

chicken—making it the number one protein consumed in the United States.

                              Defendants’ Anticompetitive Scheme:

                           (1) Unlawful Information Exchange Cartel

       62.     Since at least 2008, and likely earlier, and continuing through the present, as part

of their Scheme to artificially suppress Grower compensation, Defendants and their Co-

Conspirators have agreed to and have regularly and continuously shared with themselves (but not

with Growers) detailed Grower compensation information.

       63.     This conspiracy has been effectuated in large part through the collusive

dissemination of critical and sensitive business data through Agri Stats. Agri Stats is a “statistical

research and analysis firm.” It is a self-described “management reporting and benchmarking

company,” that “provides consultation on data analysis, action plan development and

management practices of participating companies.” Its mission is “[t]o improve the bottom line

profitability of [its] participants by providing accurate and timely comparative data . . . .”

       64.     Co-Conspirators’ exchange of information on Grower compensation is

anticompetitive, and has resulted in lower compensation for all Growers than each would have

received in a competitive market.

       65.     Agri Stats “partners” with Integrators. All Cartel members, including, e.g.,

Defendants, disseminate the granular information described below through Agri Stats as part of

the Scheme alleged herein. Cartel members comprise some 120 Complexes, amounting to about

98% of Broiler production in the United States. This data that all the Defendants share through




                                                  15
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 16 of 40




Agri Stats includes production information on individual Complexes, broken down by region as

well as viewable at the “farm [i.e., Grower], flock [i.e., transaction], or plant [i.e., Complex]

level;” in other words, the information is not aggregated, but disaggregated down to the

transaction level.

       66.     Cartel members provide granular data to Agri Stats. The data includes, inter alia:

               a. Grower compensation;

               b. the sex, breed, genetic makeup, and genetics company used for the primary
                  breeder stock of the Broilers used by each Complex’s Integrator;

               c. the type of equipment and grow-out houses used by each Complex’s
                  Integrator, including numerous mechanical aspects of the facilities;

               d. Broiler weight for each Complex;

               e. the type of feed and medicine utilized by (and costs for) each Complex;

               f. Broiler transportation costs from Grow-Out facilities to each Complex;

               g. the number of chicks delivered, bird mortality by week and overall
                  percentage, average daily weight gain by chicks (weighted against the feed
                  utilized, referred to as a feed-conversion ratio) for each Complex;

               h. live pound of Broiler produced per square foot of grow-out house for each
                  Complex;

               i. monthly operating profit per live pound, sales per live pound, and costs per
                  live pound for each Complex;

               j. anticipated capacity and future output for each Complex; and

               k. the general geographic location of each Complex by Sub-Region (Agri Stats
                  includes at least 50 and likely more Sub-Region identifier codes).

       67.     The shared data can also be viewed by geographic region as opposed to by

Complex.

       68.     The shared data is provided to, and disseminated by, Agri Stats on a weekly basis.

All members of the Cartel have continuously, regularly, reciprocally, and actively contributed

data to, and received data from, Agri Stats, at least as far back as 2008. Specifically, Pilgrim’s


                                               16
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 17 of 40




reciprocally contributed data to, and received data from, Agri Stats as part of the Scheme in the

relevant years predating the Discharge Date. Pilgrim’s took acts in furtherance of, and as a full

participant in, the Scheme after the Discharge Date. After the Discharge Date, Pilgrim’s actively,

regularly, continuously, and reciprocally contributed data to, and received data from, Agri Stats

every week until the present, with knowledge of the Cartel’s overarching Scheme and its

intended effects as alleged herein. For the avoidance of doubt, Plaintiffs are only pursuing causes

of action against Pilgrim’s that arise from, or that rely on, acts or omissions that Pilgrim’s

engaged in after the Discharge Date.

       69.     The shared data lacks adequate safeguards to prevent or limit access to

competitors’ competitively sensitive information. While the data is purportedly anonymous, it is

so granular and disaggregated that anyone familiar with the industry can use Agri Stats to

identify precisely which data belongs to which Integrator and even the location of the specific

Complex. In particular, the Sub-Region identifier code, the type and genetic makeup of the

Broiler, and the type of poultry house and equipment, can readily be used to determine the

Integrator that owns a given Complex and the specific identify of the Complex.

       70.     The result is that Cartel members can identify, by Complex, various Grower

compensation data, such as cost per liveweight pound, cost per square foot, and other “Actual

Live Production Cost” data, including base compensation for Growers. As a result, every Cartel

member knows the base Grower compensation paid by every other Cartel member for each

Complex. The Cartel members are therefore able to constantly monitor each other’s

compensation levels to Growers and ensure that no Integrator is offering materially more in

compensation than another.

       71.     Agri Stats facilitates this non-public information exchange between the members




                                                17
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 18 of 40




of the Cartel. Neither the Integrators nor Agri Stats will share the information with Growers. And

because there are no open market transactions, there are no reported, public prices for live

Broilers. A recent GAO report concludes, “[w]e did not identify reliable information on prices

poultry farmers received.”

       72.     Further, the Cartel members engage in a program of “feedmill cross-testing” in

which some of the Defendants and Co-Conspirators exchange feed and chicks with one another

for the purported purpose of determining which Co-Conspirators’ feed and/or chicks have

superior qualities. The Cartel members claim, as a pretext, this strategy helps them maximize

efficiency. However, it is not economically rational in a truly competitive market for an

Integrator to provide its proprietary feed and/or chicks to its would-be competitors, thereby

giving away any competitive cost advantage.

       73.     Moreover, Defendants routinely permit would-be competitors’ CEOs access to

each other’s production Complexes. In a competitive industry, production methods should be

closely guarded to protect proprietary methods of production that save a company money and

give it a competitive advantage. However, this is not the case in the Broiler industry. For

example, from April 19-21, 2013, Pilgrim’s President & CEO Bill Lovette, Perdue Farms

Chairman of the Board Jim Perdue, and Sanderson Farms President & COO Lampkin Butts

attended a three day long “Chicken Media Summit” in North Carolina that included visits by

attendees to a Sanderson Farms growhouse and processing plant. Similarly, from April 19-21,

2015, another Chicken Media Summit was sponsored by the National Chicken Council and USA

Poultry and Egg Export Council and included tours of Perdue Farms’ operations and panel

discussions with Defendants’ senior executives.

       74.     The Cartel members also permit high level employees to regularly move between




                                               18
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 19 of 40




companies without non-compete limitations or confidentiality agreements that would protect a

company’s (seemingly) proprietary business knowledge and customer base. For example, Dr.

Don Jackson was President of Foster Farms’ Poultry Division until December 2008, but then

immediately took a position as CEO of Pilgrim’s. Similarly, Clint Rivers, Pilgrim’s former

President and CEO until December 2008, left the company and became Perdue Farms’ Senior

VP of Operations and Supply Chain Management in 2009. Rivers then moved to Wayne Farms

in 2012, where he became Chief Operating Officer. Numerous other high-level and well as

lower-level executives move freely between Broiler companies with little or no provisions to

protect confidential information.

                            (2) Defendants’ “No Poach” Agreement

       75.     Since at least 2008, and likely earlier, as part of their Scheme to artificially

suppress Grower compensation, the Cartel members have agreed not to solicit or recruit Growers

from one another, and in many instances, have agreed not to hire Growers from each other. For

the avoidance of doubt, Plaintiffs are only pursuing causes of action against Pilgrim’s that arise

from, or that rely on, Pilgrim’s post-effective date participation in any no poach agreement(s)

with the other Cartel members.

       76.     For example, in a letter to the Grain Inspection, Packers and Stockyards

Administration (“GIPSA”), one Tyson Grower described how he was informed about this

agreement:

       [Co-conspirator Peco Foods] ran an ad in the paper about five months ago, and I called
       because I knew business was good. I talked to a secretary and she told me that the
       companies had an agreement among each other to not take each other’s growers.

       77.     One article noted another Grower’s difficulty in switching Integrators:

       [The Broiler farmer] noted that there were three other poultry processors in her area, but
       in the murky world of agribusiness, none of the other integrators would offer her a



                                               19
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 20 of 40




          contract as a grower. For those not familiar with the poultry industry, there is an
          unwritten pact between poultry companies that each of them abide by: we won’t poach
          your growers if you don’t poach ours. For a farmer who falls out with one integrator in
          their area, it spells financial doom as no other company will pick up their contract to
          grow birds if they leave their current integrator. This type of collusion has not only
          limited opportunities and markets for farmers, but also put them in a position where there
          is no other option than to comply with the corporation’s “take it or leave it” contracts and
          constantly shifting demands.

          78.    In a workshop entitled Exploring Competition in Agriculture before the

Department of Justice, another Grower confirmed the Cartel members’ agreement not solicit

each other’s Growers:

          When I started growing chickens in 1995 I bought land and moved 60 miles from where I
          grew up. I moved to the broiler capitol of my state. I did this thinking that . . . if I had a
          reason to switch from one integrator to another I could. After a few months into the
          business I realized that the integrators have an unwritten pact with their sister
          integrators, “You don’t take our growers and we won’t take yours.”

          79.    Another Grower testified: “In our area we have more than one company, but it

seems to be a written [sic] rule that if you go grow for one company, you really don’t have the

opportunity to even cross those lines to go to another company.”

          80.    Similarly, another Grower stated: “But as everyone else has said, in our

community there are several companies, but once you start with one, that’s the only one that

will allow you a contract. They won’t cross the lines to come to your farm.”

          81.    As a result of the Cartel’s “no poach” agreement, Growers very rarely switch

Integrators. Studies show that few Growers have ever been able to successfully switch

Integrators, and of those, almost none were able to obtain better contract terms in the switch. A

study from 1999 reported that of the Growers who changed companies, 47% of those did so

because “the old company closed or changed hands,” while 12% reported that they were “cut off

by their old company.” Only a tiny percentage of Growers who switched did so of their own

accord.



                                                   20
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 21 of 40




          82.   Only 2.88% of Growers switched in 2014 to go to another Integrator.

          83.   A recent study sponsored by the Defendants’ own trade association (the National

Chicken Council) indicated that in 2014, fewer than 5% of Growers were able to switch

Integrators.

          84.   In those rare instances where Growers are able to switch Integrators, it is usually

accompanied by a benefit to the Integrator the Grower is leaving. For example, Tyson may have

excess processing capacity and Pilgrim’s may have too many Growers under contract; in this

scenario, the would-be horizontal competitors would allow Growers to switch from Pilgrim’s to

Tyson, although without conferring any meaningful benefits to the Growers as a result of the

switch.

          85.   One 2012 study by economists with the U.S. Department of Agriculture found

that over three-quarters of Growers have more than one Integrator in their geographic area. Thus,

the vast majority of Growers could, in theory, switch Integrators (even without moving

geographically) in the absence of the conduct challenged in this case.

            Factors Rendering the Broiler Industry Conducive to Effective Collusion

          86.   The Broiler industry is characterized by numerous features, or plus factors, that

render the industry susceptible to collusion and bolster the plausibility of the Scheme alleged

herein. These include: (1) high entry barriers for Integrators; (2) high exit barriers for Growers;

(3) inelastic consumer demand for and a lack of substitutes for Broilers as well as Broiler Grow-

Out Services; (4) industry concentration; (5) fungibility of Broiler Grow-Out Services; and (6)

numerous opportunities to collude.

          87.   The poultry industry is vertically integrated, where Integrators control both the

products, i.e., the chickens, and the means by which to bring those products to market, i.e., the




                                                21
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 22 of 40




feed mills, veterinary care, trucking operations, slaughterhouses, processing facilities, and sales

contracts. As a result, it is exceptionally expensive and logistically complex for new Integrators

to emerge and compete with existing Integrators.

       88.     The Broiler industry is characterized by high entry barriers for Integrators. These

include the high fixed costs of establishing a Broiler Complex and a distribution network capable

of delivering Broilers to grocery chains or wholesalers for delivery to commercial eateries and

end consumers in addition to the high regulatory costs of ensuring compliance with onerous FDA

mandates and regulations.

       89.     The Broiler industry is characterized by high exit barriers for Growers. To enter

the market, Growers must make substantial financial investments tied to Broiler-specific

equipment and facilities, which offer no use outside of caring for Broilers. This means that even

faced with sub-competitive pay, Growers tend not to exit the Broiler Grow-Out Services market,

because of the risk or inevitability of financial ruin from an inability to service that debt. Thus,

once Growers enter the Broiler Grow-Out Services business, they become a captive audience,

with little ability to avoid or circumvent the anticompetitive practices challenged herein.

       90.     In 1999, Growers had an average of 3.6 grow-out houses. While the average

Grower surveyed had been in the Broiler business for 16 years, one-third still had more than

$200,000 in total farm debt. In 2009 following Pilgrim’s bankruptcy, Growers terminated as a

result had up to $600,000 in lingering debt.

       91.     Moreover, Integrators monitor Growers’ debt burdens, requiring Growers to

undertake unnecessary and expensive upgrades if Growers ever do near financial independence.

For example, in 2004, 49% of Growers were mandated to make improvements costing an

average of $49,037.




                                                22
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 23 of 40




       92.      Pursuant to Integrators’ investment requirements, Growers shoulder over fifty

percent of the total investment costs across the entire Broiler industry.

       93.      These large financial investments into Broiler-specific equipment and facilities

mean that Growers can generally only service this debt by continuing to care for Broilers. As a

result, Growers are insensitive to (i.e., unlikely to exit the market because of) changes in

compensation.

       94.      Demand for Broiler Grow-Out Services is relatively inelastic. Broilers are a staple

food product and other meat products such as beef or pork are not generally considered to be

reasonable substitutes for Broilers, either at the wholesale or retail levels. For the same reasons,

demand for Broilers is relatively inelastic, although prices for Broilers are responsive to changes

in supply.

       95.      The Broiler industry is highly concentrated. In 1995, there were 55 federally

inspected Broiler companies operating in the United States. There were 41 in 2010, and by 2014,

only 34—only 20 or so of which have any meaningful presence. The Broiler industry’s top-4-

firms concentration ratio increased from 40.9% in 1997 to 57.9% in 2013. During the same time

period, the top-8-firms’ concentration ratio increased from 53.1% in 1997 to 79.3% in 2013.

       96.      As a result of vertical integration, there is no spot or cash market for Broilers, and

there has not been for decades. Thus, there is no alternative for Growers to care for Broilers

outside the confines of an agreement with an Integrator.

       97.      Broiler Grow-Out Services are fungible. Growers care for Broilers using

Integrator’s own birds, feed, and medicine. Growers bring to the table labor, investment capital,

and land that are largely homogenous.

       98.      The Broiler industry is replete with opportunities to collude.




                                                 23
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 24 of 40




       99.     Affording the Cartel members opportunities to effectuate their anticompetitive

Scheme against Growers, their officers regularly meet and communicate with one another

through the National Chicken Council (“NCC”), a trade association whose officers represent a

perpetual revolving door of high-ranking executives from Defendants and their Co-Conspirators.

       100.    The NCC’s membership includes representatives from Integrators responsible for

some 95% of Broiler production. The NCC offers a “forum in which industry members can share

ideas and work towards solutions to common problems.” It is the “unified voice of the chicken

industry” and has a committee dedicated to “Growout” operations.

       101.    The NCC has three annual board meetings attended by Defendants’ senior

executives, including a January meeting held along with the International Poultry Expo, a mid-

year Board of Directors Meeting, and the NCC Annual meeting in October.

       102.    For the 2010-11 NCC cycle, the executive committee included the following

individuals, serving one-year terms:

       a.      Lampkin Butts, Sanderson Farms, Laurel, MS;
       b.      Alan Duncan, Mountaire Corporation, Little Rock, AR;
       c.      Ron Foster, Foster Farms, Livingston, CA;
       d.      Ben Harrison, Jr., Amick Farms, LLC, Batesburg-Leesville, SC;
       e.      Michael Helgeson, Gold’n Plump Poultry, St. Cloud, MN;
       f.      Tom Hensley, Fieldale Farms, Baldwin, GA;
       g.      Mark Hickman, Peco Foods, Tuscaloosa, AL;
       h.      Donald Jackson, Pilgrim’s Pride Corporation, Greeley, CO;
       i.      Mark Kaminsky, Koch Foods, Park Ridge, IL;
       j.      Bernard Leonard, Tyson Foods, Springdale, AR;
       k.      Bill Lovette, Case Foods, Troutman, NC; and
       l.      Elton Maddox, Wayne Farms LLC, Oakwood, GA.

       103.    For the 2010-11 NCC cycle, the following individuals were appointed to the

board of directors serving three-year terms:

       a.      John Comino, Southern Hens, Moselle, MS;
       b.      Paul Downes, Mountaire Corporation, Millsboro, DE;
       c.      Elise Durbin, Marshall Durbin Companies, Birmingham, AL;
       d.      Gary George, George’s, Inc., Springdale, AR;


                                               24
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 25 of 40




       e.      Trent Goins, OK Foods, Fort Smith, AR;
       f.      Donald Jackson, Pilgrim’s Pride Corporation, Greeley, CO;
       g.      Donnie King, Tyson Foods, Springdale, AR;
       h.      Elton Maddox, Wayne Farms LLC, Oakwood, GA;
       i.      Pete Martin, Mar-Jac Poultry, Gainesville, GA;
       j.      James Perdue, Perdue Farms, Salisbury, MD;
       k.      Todd Simmons, Simmons Foods, Siloam Springs, AR; and
       l.      Robert Turley, Allen Family Foods, Seaford, DE.

       104.    For the 2011-12 NCC cycle, the executive committee included the following

individuals, serving one-year terms:

       a.      Lampkin Butts, Sanderson Farms, Laurel, MS; (Chairman)
       b.      Bill Lovette, Pilgrim’s Pride Corporation, Greeley, CO; (Vice Chair)
       c.      Michael Helgeson, GNP Company, St. Cloud, MN; (Sec’y/Treasurer)
       d.      Alan Duncan, Mountaire Corporation, Little Rock, AR;
       e.      Ron Foster, Foster Farms, Livingston, CA;
       f.      Ben Harrison, Jr., Amick Farms, LLC, Batesburg-Leesville, SC;
       g.      Mark Hickman, Peco Foods; Tuscaloosa, AL;
       h.      Mark Kaminsky, Koch Foods, Park Ridge, IL;
       i.      Bernard Leonard, Tyson Foods, Springdale, AR;
       j.      Elton Maddox, Wayne Farms LLC, Oakwood, GA;
       k.      Jim Perdue, Perdue Farms, Salisbury, MD, and
       l.      Don Taber, House of Raeford, Rose Hill, NC.

       105.    For the 2011-12 NCC cycle, the following individuals were appointed to the

board of directors for three-year terms:

       a.      William Andersen, Keystone Foods, Huntsville, AL;
       b.      Robin Burruss, Tip Top Poultry, Marietta, GA;
       c.      Joe DePippo, Hain Pure Protein Corporation, Brevard, NC;
       d.      Carl George, George’s, Inc., Springdale, AR;
       e.      Robert Johnson, House of Raeford, Rose Hill, NC;
       f.      Bernard Leonard, Tyson Foods, Springdale, AR;
       g.      Mike Roberts, Perdue Farms, Salisbury, MD;
       h.      Joe Sanderson, Jr., Sanderson Farms, Laurel, MS;
       i.      Thomas Shelton, Case Foods, Eden, MD; and
       j.      Jerry Wilson, Pilgrim’s Pride Corporation, Greeley, CO.

       106.    For the 2011-12 NCC cycle, NCC also elected Jason Penn, Executive Vice

President for Sales and Operations of Pilgrim’s, and Sara Lilygren, Tyson’s Senior Vice

President of External Relations, as “New Members.”



                                              25
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 26 of 40




        107.   For the 2012-13 NCC cycle, NCC elected four officers to one-year terms:

        a.     Mike Brown, Vienna, VA, as President;
        b.     Bill Lovette, Pilgrim’s Pride Corporation, Greeley, CO, as Chairman;
        c.     Michael Helgeson, GNP Company, St. Cloud, MN, as Vice-Chair; and
        d.     Jerry Lane, Pres., Claxton Poultry, Claxton, Georgia, as Secretary.

        108.   For the 2014-15 NCC cycle, NCC selected four officers for one-year terms:

        a. Jerry Lane, president of Claxton Poultry in Claxton, Georgia, as Chairman;
        b. Todd Simmons. Chief Executive Officer of Simmons Foods, as Vice-Chair;
        c. Mike Popowycz, vice chairman and chief financial officer at Case Foods, as
           Secretary-Treasurer; and
        d. Mike Brown, of Vienna, Virginia, was elected to another term as president of NCC.

        109.   For the 2015-16 NCC cycle, NCC selected four officers for one-year terms:

        a. Todd Simmons, Chief Executive Officer of Simmons Foods in Siloam Springs,
           Arkansas, as Chairman;
        b. Mike Popowycz, vice chairman and chief financial officer at Case Foods, as Vice-
           Chair;
        c. Ben Harrison, president and chief executive officer of Amick Farms, LLC., as
           Secretary-Treasurer; and
        d. Mike Brown, of Vienna, Virginia, was elected to another term as president of NCC.

        110.   For the 2016-17 NCC cycle, NCC selected four officers for one-year terms:

        a. Mike Popowycz, vice chairman and chief financial officer of Case Foods (Troutman,
           North Carolina), as Chairman;
        b. Ben Harrison, president and chief executive officer of Amick Farms, LLC, as Vice-
           Chair;
        c. Mark Kaminsky, chief operating officer at Koch Foods, as Secretary-Treasurer; and
        d. Mike Brown, of Vienna, Virginia, was elected to a fifth term as president of NCC.

        111.   In 2011, the NCC held meetings throughout the country, including its Annual

Conference, attended by all executive committee officers and directors.

        112.   In 2012, the NCC held meetings throughout the country, including a March board

of directors meeting, a June board of directors meeting, an October board of directors meeting,

and its Annual Conference in October, attended by all executive committee officers and

directors.




                                               26
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 27 of 40




       113.   In 2013, the NCC held meetings throughout the country, including an October

board of directors meeting and its Annual Conference in October, attended by all executive

committee officers and directors.

       114.   In 2014, the NCC held a January board of directors meeting, a March “Day in

Washington” meeting attended by the executive committee, a June board of director meeting, an

October board of directors meeting, and its Annual Conference in October, attended by all

executive committee officers and directors.

       115.   In 2015, the NCC held a January board of directors meeting, an April “Day in

Washington” meeting attended by the executive committee, a June board of directors meeting, an

October board of directors meeting, and its Annual Conference in October, attended by all

executive committee officers and directors.

       116.   In 2016, the NCC held a June board of directors meeting, and its Annual

Conference in October.

       117.   Agri Stats hosts regulator “poultry outlook conferences” for Integrators’

executives, including an April 23, 2015 conference in Atlanta, Georgia.

       118.   The Cartel members also have had the opportunity to collude through USA

Poultry & Egg Export Council (“USAPEEC”), which involves quarterly meetings with

executives from all or nearly all Defendants, the U.S. Poultry & Egg Association (“US Poultry”),

of which both all of the Defendants are members and holds regular quarterly meetings (including

meetings after the Discharge Date), the Poultry Federation, which holds regular meetings

(including meetings after the Discharge Date) involving executives from, inter alia, Pilgrim’s

and Tyson, and the International Poultry Council, of which Tyson, Sanderson, and Pilgrim’s are

individual members alongside the NCC, USAPEEC, and US Poultry as organizational members.




                                               27
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 28 of 40




        119.    The Cartel members also permitted one another to tour each other’s Complexes,

which revealed confidential business methods employed by a company. These tours afforded the

Cartel the opportunity to conspire among senior executives.

        120.    Finally, the Broiler industry has historically been the subject of antitrust scrutiny.

        121.    During the 1970s, major Broiler producers held weekly conference calls to

discuss production levels and prices for Broilers. After the Department of Justice and civil

antitrust plaintiffs sued, that practice was stopped and settled for some $30 million, only to have

Agri Stats later fill the void it left behind.

        122.    Beginning in 2010, the USDA undertook a series of public workshops to explore

competition issues in the agriculture industry. A workshop held in Normal, Alabama on May 21,

2010 focused on corporate concentration and a lack of competition in the Broiler industry. The

workshops led to the proposal of new rules aimed at encouraging competition in the meat

industry, but extreme political pressure from Defendants eventually watered down the rules and

led to the resignation of the official charged with imposing tougher regulations.

        123.    In 2011, the Department of Justice Antitrust Division (“DOJ”) sued to stop

George’s Inc.’s acquisition of a Virginia processing plant owned by Tyson, later settling when

George’s made certain concessions.

        124.    A June 2014 USDA report states, “the [Broiler] industry faces a range of public

policy issues, [including] competition . . . . [c]oncerns, [including] the exercise of market power

by Broiler integrators [which] have prompted merger litigation, USDA regulatory initiatives,

congressional proposals, and investigations by Federal Agencies.”

                              Relevant Market and Monopsony Power

        125.    The relevant market is the purchase of Broiler Grow-Out Services (the “Relevant




                                                  28
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 29 of 40




Market”). The relevant geographic market is the United States.

       126.    Here, a hypothetical firm or cartel that controlled a large share of the market for

the purchase of Broiler Grow-Out Services, as the Cartel members collectively do here, could

and did profitably suppress prices for Broiler Grow-Out Services below competitive levels

through the alleged anticompetitive Scheme.

       127.    There are no close economic and/or functional substitutes to Broiler Grow-Out

Services. Integrators require the production of Broilers to supply their Complexes.

       128.    Defendants purchase in excess of 60% of Broiler Grow-Out Services in the

Relevant Market, even without accounting for the share purchased by the Co-Conspirator

Integrators. A hypothetical firm or cartel that controlled a substantial share of the market for the

purchase of Broiler Grow-Out Services could profitably impose a small but significant non-

transitory decrease in compensation for Broiler Grow-Out Services. Due to the conduct

challenged herein and other factors, Growers would not be able to defeat such artificial price

suppression by shifting the sale of their services to non-conspiring Integrators or other

purchasers.

       129.    The Relevant Market is also characterized by high barriers to exit. Because

meeting Integrator specifications is generally financed through loans and repaid through

compensation for Broiler Grow-Out Services, and the facilities have no utility other than

producing Broilers, Growers are locked into selling Broiler Grow-Out Services until they gain

the financial wherewithal to exit the market.

       130.    Claiming to be bound by non-discrimination provisions of the Packers and

Stockyards Act, Integrators, regardless of region of the country, (a) impose on Growers near

uniform contracts (CFAs), and (b) set Grower base pay at identical or near identical levels.




                                                29
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 30 of 40




Because Integrators tend to pay the same base pay to their Growers regardless of geographic

region, conduct that suppresses Grower compensation in one location, would necessarily

suppress Grower compensation in all geographic regions in the United States.

          131.   Absent the conduct challenged in this Complaint, Integrators would consider each

other to be competitors for Broiler Grow Out Services whether Integrators happen to be in the

same region or not, given that Integrators (a) could open plants in areas where another Integrator

(or other Integrators) already exist, and (b) would compete with each other on a nation-wide

basis for established Growers or to incentivize potential new Growers to move to areas where

Integrators have established Complexes.

          132.   Defendants collectively possess market and monopsony power in the Relevant

Market in that they have the power, collectively, and through the challenged conduct, to

profitably suppress compensation to Growers for Broiler Grow-Out Services below competitive

levels.

                 Anticompetitive Effects and Injury Suffered by Class Members

          133.   As a result of the Cartel’s Scheme challenged herein, Grower compensation has

been suppressed below competitive levels.

          134.   The anticompetitive agreement to suppress Grower compensation included both

the no-poach agreement and an agreement to exchange, on a nationwide basis, contemporary

sensitive information through Agri Stats regarding pricing, output, Grower compensation, and

major costs. It has had significant anticompetitive effects with no countervailing procompetitive

benefits.

          135.   The information-sharing aspect of the Scheme disrupted the competitive process.

Economic theory and antitrust jurisprudence show that such routine and granular information




                                                30
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 31 of 40




exchanges reduce the intensity of price competition and artificially suppresses compensation

below competitive levels.

       136.     In recent guidance to human resources professionals, the DOJ stated that

“[s]haring information with competitors about terms and conditions of employment” can be

anticompetitive in that it decreases competition below competitive levels by allowing firms to

match each other’s compensation rather than compete for services by offering additional

compensation.

       137.     Similarly, the “no poach” agreement aspect of the anticompetitive Scheme to

suppress Grower compensation also had depressive compensation effects. By agreeing not to

“poach” a would-be rival Integrator’s Growers, competition for Broiler Grow-Out Services is

suppressed. The “no poach” agreement contributes to the suppression of Grower compensation

in three ways. First, the “no poach” agreement directly suppresses competition for Broiler Grow-

Out Services in areas with more than one Integrator. More than 75% of Grower Class members

are situated in these geographic areas. Second, it discourages new Integrators from moving into

areas with only a single Integrator. As a result of the “no poach” agreement, a new Integrator in a

particular geographic area would have to incentivize new farmers to invest in becoming

Growers, rather than poaching existing Growers. It is more costly for an Integrator to encourage

new Growers to invest in Broiler Grow-Out Services for that Integrator than to convince existing

Growers to switch Integrators. Third, because Integrators tend to pay the same base pay to their

Growers regardless of geographic region, conduct that suppresses Grower compensation in one

location would suppress Grower compensation everywhere.

       138.     The DOJ has also stated that “no poaching agreements among employers, whether

entered into directly or through a third-party intermediary, are per se illegal under the antitrust




                                                31
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 32 of 40




laws.” This aspect of the anticompetitive Scheme here reduced competition for Grower services

and thereby had a suppressive effect on Grower compensation.

          139.   Seeking to comply with the Packers & Stockyards Act (PSA), Integrator

Defendants (a) impose substantially similar CFAs on all of their Growers, and (b) make it a

practice to compensate similarly situated Growers in like manner, with differences in

compensation based on objective factors. Indeed, Integrators attempt to maintain a constant base

pay across all of their Growers. Thus, any conduct that would serve to suppress compensation in

one location would tend to suppress compensation everywhere.

          140.   In accord with economic theory and the above allegations, the Scheme here

artificially reduced the compensation of all Growers below levels that would have prevailed in its

absence.

          141.   Moreover, under the law of supply and demand, because Grower compensation is

suppressed, fewer Broilers are produced than if Growers were paid a competitive amount for

their services. As a result, fewer Broilers are processed and fewer are available for sale on the

retail market. Thus, the Scheme serves as a means to collectively reduce Broiler output, which

ultimately causes an artificial inflation of Broiler prices to final consumers. In addition to

reducing output, the Scheme also constrains the types and methods of chicken growing, which

reduces the options available to consumers. Accordingly, in addition to harm to the Growers,

Defendants’ Scheme harmed consumers as well, through artificially inflated prices and restricted

choice.

          142.   One means by which the Scheme artificially reduced Grower compensation was

through the compensation system each Integrator uses to pay its Growers, which Integrators

euphemistically call the “Tournament System.”




                                                32
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 33 of 40




       143.    Each Integrator in a given location uses the so-called Tournament System to

impose a rigid and formulaic compensation scheme under which Growers whose Broilers are

slaughtered in a given week are compared. Under this system, Integrators determine Grower

compensation based on how Growers rank against each other (“Settlement Group”). Integrators

rank each Grower in a given region against each other, based on formulaic guidelines, and then

pay Growers in compensation bands based upon the results.

       144.    Defendants each use the competitively sensitive information exchanged between

them, as alleged herein, to set the base compensation and the compensation levels implemented

through the Tournament System. Under the rigid rules of the Tournament System, the “top-

performing” half of a Grower “cohort” receives base pay plus an incentive that is a function of

base pay, and the bottom half of a cohort receives base pay less a disincentive of the same

amount (with average compensation across a cohort equaling base pay).

       145.    Defendants rank their Growers in a given region against each other according to,

inter alia, so-called feed conversion rates. Feed conversion rates are based on, among other

things, the amount of feed used to attain weight gain. Defendants each pay Growers whose

chicks had a better feed conversion rate the base amount multiplied by a bonus factor, and pay

Growers whose chicks had a lower feed conversion rate the base amount multiplied by a

diminution factor. This is not a “profit sharing” system. The total amount paid by the Integrators

does not increase if total feed conversion rates increase.

       146.    Moreover, as a result of the illegal information exchange, as bolstered by the “no-

poach” agreement, the Tournament System ensures that the anticompetitive effects caused by

Defendants translate into reduced compensation for all Class members, including: (a) Growers

receiving base pay times a bonus factor, (b) Growers receiving base pay, and (c) Growers




                                                 33
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 34 of 40




receiving base pay times a diminution factor. In any given week, all Growers are being paid less

than they would be paid in a competitive market without the illegal Scheme because each sub-

group’s compensation is pegged to the suppressed base pay amount. The anticompetitive conduct

alleged herein thus artificially suppresses the pay levels under the Tournament System below

levels that would have prevailed absent the anticompetitive Scheme alleged herein.

       147.    Since the 1980s, the inflation adjusted market price of Broilers has risen relatively

steadily, while the Growers’ share of that market price has fallen, with Integrators pocketing the

difference. Since at least 2007, inflation-adjusted Grower pay has shown a significant, downward

trend, while consumer prices have increased; this widened gap between farm gate prices and

retail prices shows that neither the Grower nor consumer are better off under the Integrators’

collective grip. Since 2008, there has been a nearly 50% increase in Broiler wholesale prices,

despite input costs (primarily corn and soybeans) falling roughly 20% to 23%. A quarter of

Growers have negative net farm income, meaning they spend more money than they make from

providing Broiler Grow-Out Services to Integrators. In 2006, average income was only $20,000

for medium Growers, accounting for 50% of Broiler production. In 2011, real Grower returns on

investments were negative except for the largest of Growers, while 20% of small Growers failed

to cover cash expenses, and nearly a third of small and a fifth of large Growers had negative net

farm income. These limited or negative earnings come at the expense of investing hundreds of

thousands if not over a million dollars on land, grow-out houses, and capital upgrades. As one

commentator has observed, “contract producers who once had acceptable income from their

poultry operations now put a few hundred thousand dollars of equity and borrow several hundred

thousand more to hire themselves at minimum wage with no benefits and no real rate of return

on their equity.”




                                                34
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 35 of 40




        148.    An Oklahoma State University budget for Growers published in 2006 shows a

loss of $4,260 annually on a $255,000 investment, while the Alabama Farm Business Analysis

Association showed negative annual returns in 10 of the 15 years between 1999 and 2009, with

average aggregate losses over that time period of $182,000. Some commentators have criticized

the latter study as under-reflective of losses, as it reflects payouts 10% above actual average

payouts.

        149.    Class members similarly earn disproportionately low incomes when compared to

their large debt burdens and workload, reporting net incomes between $12,000 and $40,000 a

year despite generally working twelve-to-sixteen hours a day, seven days a week, fifty-two

weeks a year.

        150.    Meanwhile, integrators like Pilgrim’s and Tyson rake in more than $1 billion and

$3.9 billion a year, respectively, in profits.

                                CLASS ACTION ALLEGATIONS

        151.    Plaintiffs bring this action on behalf of themselves and all others similarly situated

pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3) as representatives of a “Class”

defined as follows:

        All individuals and entities in the United States and its territories that were
        compensated for Broiler Grow-Out Services by a Defendant or Co-Conspirator, or
        by a division, subsidiary, predecessor, or affiliate of a Defendant or Co-
        Conspirator, at any time during the period of January 27, 2013 through and until
        the anticompetitive effects of Defendants’ unlawful conduct cease.

        152.    For the avoidance of doubt, Plaintiffs and the Class are only seeking damages (as

to Pilgrim’s as well as the other Defendants) incurred on or after January 27, 2013.

        153.    Subject to additional information obtained through further investigation and

discovery, the Class definition may be expanded or narrowed. The following persons and entities




                                                 35
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 36 of 40




are excluded from the proposed Class: federal government entities, Defendants, Co-Conspirators,

and any of their subsidiaries, predecessors, officers, or directors.

       154.    The Class is so numerous that joinder of all members in this action is

impracticable. Plaintiffs are informed and believe, and on that basis allege, that the proposed

Class contains thousands of similarly situated Growers.

       155.    Plaintiffs’ claims are typical of those of the Class.

       156.    Plaintiffs and all members of the Class were injured by the same unlawful

conduct, which resulted in all of them receiving less in compensation for their Grow-Out

Services than they would have in a competitive market.

       157.    Plaintiffs will fairly and adequately protect and represent the interests of Class.

The interests of the Plaintiffs are not antagonistic to the Class.

       158.    Questions of law and fact common to the members of the Class predominate over

questions, if any, that may affect only individual members because Defendants have acted and

refused to act on grounds generally applicable to the class members.

       159.    Questions of law and fact common to the Class include:

       (1) Whether Defendants and their Co-Conspirators’ exchange of nonpublic,
       competitively sensitive information about Grower compensation constitutes (a) an
       agreement, combination, or conspiracy in restraint of trade in violation of the
       Sherman Antitrust Act, and/or (b) an unfair or deceptive practice in violation of
       the Packers and Stockyards Act;

       (2) Whether Defendants and their Co-Conspirators’ agreement not to “poach”
       each other’s Growers constitutes (a) an agreement, combination, or conspiracy in
       restraint of trade in violation of the Sherman Antitrust Act, and/or (b) an unfair or
       deceptive practice in violation of the Packers and Stockyards Act;

       (3) Whether Defendants and their Co-Conspirators’ anticompetitive Scheme
       suppressed Grower compensation below competitive levels; and

       (4) The proper measure of damages.




                                                  36
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 37 of 40




       160.    Plaintiffs are represented by counsel who are experienced and competent in the

prosecution of complex class action antitrust and unfair competition litigation.

       161.    Class action treatment is a superior method for the fair and efficient adjudication

of the controversy in that, among other things, such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the unnecessary duplication of effort and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons or entities with a method of obtaining redress for claims that

might not be practicable for them to pursue individually, substantially outweigh any difficulties

that may arise in management of this class action.

                                     COUNT ONE
  Agreement in Restraint of Trade in Violation of Section 1 of the Sherman Antitrust Act

       162.    Plaintiffs incorporate each allegation above as if fully set forth herein.

       163.    Defendants and their Co-Conspirators have engaged in an anticompetitive

Scheme to suppress Grower compensation involving (a) contemporaneously and frequently

exchanging disaggregated data on Grower compensation, and (b) agreeing not to solicit or

“poach” one another’s Growers.

       164.    The Scheme resulted in reducing compensation for all Growers below levels that

would otherwise have prevailed.

       165.    There are no procompetitive justifications for Defendants’ and their Co-

Conspirators’ conduct, or if there are, they are outweighed by the anticompetitive effects and, in

any event, could be achieved through less restrictive means.

       166.    This Scheme is a per se violation of the Sherman Antitrust Act.




                                                 37
  6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 38 of 40




                                          COUNT TWO

        Unfair Practices in Violation of Section 202 of the Packers and Stockyards Act

        167.     Plaintiffs restate and re-allege the above paragraphs as if fully set forth in this

cause of action.

        168.     Defendants are “live poultry dealers” within the meaning of the Packers and

Stockyards Act, as they obtain poultry in commerce, ship or sell poultry in commerce, and are

“engaged in the business of obtaining live poultry by purchase or under a poultry growing

arrangement for the purpose of either slaughtering it or selling it for slaughter by another.” 7

U.S.C. § 182(10).

        169.     Plaintiffs seek damages for violation of the PSA, 7 U.S.C. § 192(a), which makes

it unlawful for “any live poultry dealer with respect to live poultry, to . . . (e)ngage in or use any

unfair, unjustly discriminatory, or deceptive practice or device.”

        170.     Plaintiffs seek damages for violation of the PSA, 7 U.S.C. § 192(f)(3), which

makes it unlawful for “any live poultry dealer with respect to live poultry, to . . . manipulate or

control prices.”

        171. Plaintiffs seek damages for violation of the PSA, 7 U.S.C. § 192(g), which makes

it unlawful for “any live poultry dealer with respect to live poultry, to . . . [c]onspire, combine,

agree or arrange with any person to do, or aid and abet the doing of, any act made unlawful by

subdivision[] (a) . . . .”

        172. As part of the anticompetitive Scheme alleged herein, Defendants and their Co-

Conspirators have contemporaneously and frequently exchanged disaggregated non-public data

on, inter alia, Grower compensation, with the intent and effect of suppressing compensation for




                                                 38
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 39 of 40




Broiler Grow-Out Services for all members of the Class below levels that would otherwise have

prevailed. The Cartel members have not shared or made available this data to Growers.

       173.     There are no procompetitive justifications for Defendants and their Co-

Conspirators’ conduct, or if there are, they can be achieved through less restrictive means.

       174.     Defendants and their Co-Conspirators used this information to suppress Grower

compensation.

       175.     These practices by Defendants and their Co-Conspirators adversely affected and

injured competition in violation of the Packers and Stockyards Act.

                                      PRAYER FOR RELIEF

       Plaintiffs and the Class respectfully request the following relief:

       A.       A determination that this action may be maintained as a class action pursuant to

Federal Rule of Civil Procedure 23, that Plaintiffs be appointed as class representatives, and that

Plaintiffs’ counsel be appointed as class counsel;

       B.       A determination that the conduct set forth herein is unlawful under Section 1 of

the Sherman Antitrust Act and the Packers and Stockyards Act;

       C.       A judgment and order requiring Defendants to pay damages to Plaintiffs and the

members of the Class, trebled;

       D.       An order enjoining Defendants from engaging in further unlawful conduct;

       E.       An award of attorneys’ fees and costs;

       F.       An award of pre- and post-judgment interest on all amounts awarded; and

       G.       Such other and further relief as the Court deems just and equitable.

                               REQUEST FOR TRIAL BY JURY

       Plaintiffs request a trial by jury of all issues so triable.




                                                   39
 6:20-cv-00479-RJS-CMR Document 1 Filed in ED/OK on 09/11/20 Page 40 of 40




Dated: September 11, 2020         /s/ Kevin T. Shutte

                                  Kevin T. Shutte
                                  SHAPIRO BIEGING BARBER OTTESON LLP
                                  5430 LBJ Freeway, Suite 1540
                                  Dallas, Texas 75240
                                  Telephone: 214.307.0419
                                  Email: kschutte@sbbolaw.com

                                  Nelson R. Roach
                                  ROACH LANGSTON BRUNO LLP
                                  205 Linda Drive
                                  Daingerfield, Texas 75638
                                  Telephone: 903.645.7333
                                  Email: nroach@rlbfirm.com

                                  Klint L. Bruno
                                  Michael L. Silverman
                                  ROACH LANGSTON BRUNO LLP
                                  205 North Michigan Avenue, Suite 810
                                  Chicago, Illinois 60601
                                  Telephone: 312.321.6481
                                  Email: kbruno@rlbfirm.com
                                  Email: msilverman@rlbfirm.com

                                  Counsel for Plaintiffs and the Proposed Class




                                    40
